 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
RUSSELL SERVICE AGREEMENT
 
AGREEMENT, dated as of December 11, 2013, by and between Celadon Group, Inc., a
Delaware corporation, whose principal place of business is One Celadon Drive,
9503 E. 33rd Street, Indianapolis, Indiana 46235 (the “Company”), and Stephen
Russell (“Russell”).
 
WHEREAS, Russell is currently the Chairman of the Board and an executive
employee of the Company, and Russell agrees to remain in the position of a
non-employee Chairman of the Board (this position shall hereinafter be referred
to as the position of “Chairman”) through December 11, 2015, unless the term of
his service as Chairman is earlier terminated as provided for below or is
extended by the Company for one or more additional one (1) year terms also as
set forth below, after which he shall cease to provide services to the Company;
 
WHEREAS, the Company has determined to continue to retain Russell, and Russell
has agreed to be so retained by the Company, in accordance with the terms and
provisions set forth herein;
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
1. Russell’s Duties.
 
(a) General. During the Service Period (as hereinafter defined), or any
extension thereof, Russell shall serve as Chairman. He will report to the Board
of Directors (the “Board”) of the Company and will consult with and advise the
Board and the Company’s President and Chief Executive Officer on affairs of the
Company. As Chairman, Russell shall retain his executive assistant. During his
Service Period or any extension thereof, he shall have the duties and
responsibilities commensurate with the Chairman’s position on less than a full
time basis and as may be assigned to him from time to time by the Board and the
Company’s President and Chief Executive Officer. Russell’s place of work shall
be the principal offices of the Company in Indianapolis, Indiana, provided,
however, he understands and agrees that he may be required to travel from time
to time for business reasons consistent with past practice. The Company agrees
to use its best efforts to cause him to be elected to the Board during his
Service Period, subject to nomination by the Board (in accordance with the
recommendations of the Compensation and Nominating Committee (“Compensation
Committee”) of the Board) and approval by the Company’s shareholders.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Russell’s Services. Russell shall devote an average of twenty (20) hours per
week to the Company’s business. In his position as Chairman, he shall diligently
and faithfully serve the Company; shall properly perform his duties and exercise
his powers; comply with the Company’s policies applicable to him from time to
time regarding business conduct, conflicts of interest, confidentiality and
otherwise, and shall use his best efforts to promote and serve the interests of
the Company. Further, he shall not, directly or indirectly, render services for
remuneration or otherwise to any other person or organization or otherwise
engage in activities that would interfere with the faithful performance of his
duties hereunder without the prior approval of the Company’s Board of Directors
which will not be unreasonably withheld. Notwithstanding the foregoing, Russell
may (i) serve on civic or charitable boards or engage in civic and charitable
activities, (ii) serve on the boards of directors of any company to the extent
permitted under guidelines developed by the Audit and Corporate Governance
Committee (“Audit Committee”) of the Board, (iii) have other business interests
(provided such interests do not conflict in a material way with the interests of
the Company) and (iv) manage personal investments, in each case, as long as any
such activity singularly or together with any other activity does not interfere
with Russell’s performance of his duties and the meeting of his obligations
hereunder.
 
2. Term of Chairmanship. Russell’s Service Period as Chairman of the Company
pursuant to the terms of this Agreement shall commence on December 11, 2013 (the
“Effective Date”), and shall continue until December 11, 2015 (the “Service
Period”), unless renewed prior to December 11, 2015 and annually thereafter by
the mutual agreement of the Chairman and the Company for an additional  year
subject to the approval by the Company’s Board of Directors and ratification by
its shareholders. The period from the date of this Agreement until the
termination of the Russell’s service hereunder in accordance with the terms of
this Agreement is hereinafter referred to as the “Service Period” or if extended
one or more times for an additional one (1) year term, that period will
hereinafter be referred to as the “Extended Service Period.”
 
 
 

--------------------------------------------------------------------------------

 
 
3. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation to the Chairman
during his Service Period or Extended Service Period, as appropriate, as
compensation for services rendered:
 
(a) Base Salary. The Company shall pay to the Chairman an annual salary (the
“Base Salary”) at the rate of $300,000 per year payable in twelve (12) equal
monthly installments in accordance with the ordinary payment practices of the
Company as established from time to time.
 
(b) Annual Bonus. During his tenure as Chairman, Russell shall not be eligible
to earn an annual cash bonus.
 
(c) Equity Awards and Stock Options. Russell shall not be eligible to receive
any grants of equity incentive awards that may be made to Board members or other
senior executive officers of the Company (the “Annual Equity Grants”) in
accordance with and subject to the terms of the Company’s 2006 Omnibus Incentive
Plan or such successor incentive plan as may be in effect from time to time and
applicable to other senior executive officers and Board members (the “Omnibus
Plan”) and the terms of any award agreement issued thereunder. However, all of
the stock options previously granted to Russell shall be deemed to have been
amended so that existing stock options will continue in full force and effect
notwithstanding the elimination of Russell’s employment status upon the
effective date of this Agreement.  Russell shall be given ninety (90) days after
his termination or resignation under and during the term of this Agreement or
any renewal (Extended Service Period) under paragraph 2 hereof, to exercise any
vested and unexpired stock options that had previously been granted to him by
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Pension Benefit Plans. Russell shall no longer be eligible to participate in
the Company’s 401(k) plan and any other defined contribution or defined benefit
retirement plan, or any successor thereto, maintained or contributed to by the
Company, or any subsidiary thereof, in accordance with and subject to the terms
of such plans, as they may be amended from time to time.
 
(e) Life Insurance. The Company will reimburse Russell on his annual life
insurance policy premiums up to but not more than $19,000 per year.


(f) Business and Travel Expenses. The Company shall provide Russell with the use
of a Company credit card and will reimburse him for any other reasonable
business travel expenses and other business-related expenses properly incurred
by him in the fulfillment of his duties hereunder upon presentation of written
documentation thereof, in accordance with and subject to the applicable expense
reimbursement policies and procedures of the Company as in effect from time to
time.
 
(g) Vacation. Russell shall no longer be entitled to receive vacation and
paid-off time as may be available generally to other senior executive officers
of the Company.
 
(h) Office Support and Staff. During the Service Period, or any extension
thereof, the Company shall provide Russell with an office, office furnishings
and secretarial and other administrative support in a manner commensurate with
his status. Such office and support shall be at the Company’s principal offices
and the assistant shall be assigned to him on a dedicated basis, but the
assistant may have other duties as well. Initially, such assistant shall be the
Executive’s current assistant; in the event of her departure, the Company shall
assign to Russell another assistant subject to his reasonable acceptance.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Indemnification. During the Service Period, or any extension thereof, the
Company will not take any action that would lessen Russell’s eligibility for
indemnification under applicable law, Company organizational documents,
contracts, and insurance, compared with the eligibility of other senior
executive officers in effect from time to time. Russell’s post-termination
rights to indemnification also shall be no less favorable than those applicable
from time to time to other former officers and directors of the Company.
 
(j) Perquisites. During the Service Period, or any extension thereof, Russell
shall not be entitled to a Company car but the Company will provide him with a
car allowance that will reimburse him for his reasonable car lease payments and
auto insurance expenses; but since he is no longer an employee of the Company he
will no longer be entitled to group medical benefits; the payment of long term
disability insurance premiums and other perquisites and executive benefits
consistent with those made available to other senior executive officers and
employees of the Company unless otherwise discussed above.


4. Termination of Russell’s Service during the Service Period.
 
(a) Termination of Service in General; Notice. Subject to the notice requirement
set forth in section 4(d) below, and termination for cause as set forth in
sections 4(b) and death of Russell as set forth in section 4(c) below, at any
time during the Service Period, or the Extended Service Period, if applicable,
the Company may terminate Russell’s service as Chairman, and Russell may resign
his service with the Company, at any time for any reason or for no stated
reason. During the Service Period, the following amounts shall be paid or
provided to Russell if his service with Company ends for any reason
(collectively, the “Accrued Amounts”): (i) payment of any unpaid Base Salary
from the date of termination or resignation to the end of the Service Period or
the Extended Service Period if his service was extended by the Company; (ii) a
cash payment for all properly incurred but unreimbursed amounts for reasonable
business travel and other business-related expenses in accordance with the terms
of Section 3(f) hereof; and (iii) any other amounts or benefits required to be
paid or provided by law or under the terms of any applicable pension, welfare or
equity compensation plan of the Company. Unless otherwise indicated in this
Agreement, the Accrued Amounts shall be paid to Russell within thirty (30) days
following the date of such termination or resignation.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Termination for Cause; Resignation Without Good Reason. During the Service
Period or any Extended Service Period, the Company may terminate Russell’s
service to the Company immediately for Cause (as hereinafter defined), and
Russell may resign his service for the Company without Good Reason (as
hereinafter defined), in either of which event Russell shall be entitled to the
Accrued Amounts with the exception that he will only be entitled to any unpaid
compensation due him to the earlier of his date of termination or resignation
without Good Reason. The Executive shall have no further right to receive any
other compensation or benefits after such termination or resignation of his
service to the Company.
 
(c) Termination Due to Death. During the Service Period or any Extended Service
Period, Russell’s service with the Company shall terminate automatically on the
date of Russell’s death. In the event of termination of Russell’s service by
reason of Russell’s death, the Company shall pay to his estate or beneficiaries,
as applicable), the Accrued Amounts with the exception that he will only be
entitled to any unpaid compensation due him to the date of his death.
 
(d) Notice of Termination. Any termination of Russell’s service by the Company
or resignation by Russell shall be communicated by a written “Notice of
Termination” or “Notice of Resignation” to the other party hereto given in
accordance with Section 16 of this Agreement. In the event of a termination by
the Company for Cause, or resignation by Russell for Good Reason, the Notice of
Termination or Notice of Resignation, as applicable, shall (i) indicate the
specific section of this Agreement relied upon for the termination or
resignation, (ii) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for Russell’s termination or resignation and (iii)
specify the date of termination or resignation.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) “Cause” means Russell’s (i) willful and continued failure to perform
substantially all of the duties assigned to him as Chairman for the Company;
(ii) intentional dishonesty on Russell’s part in the performance of his duties
with the Company; (iii) conviction of, or entry of a plea of guilty or nolo
contendere to charges of, any crime under the laws of the United States or any
state thereof, or any other jurisdiction in which the Company conducts business
or provides services, which constitutes (x) a felony or (y) a misdemeanor
involving moral turpitude; (iv) willful malfeasance or willful misconduct in
connection with Russell’s duties as Chairman with the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its Affiliates; (v) material breach of this Agreement or any
other agreement between Russell and the Company; (vi) Russell is not elected as
a Director on the Company’s Board of Directors by the Company’s shareholders at
a duly called annual shareholder meeting or (vii) other conduct that reasonably
could be anticipated to be materially harmful to the business, interests, or
reputation of the Company, each as determined by the Board in its reasonable
judgment.
 
(f) “Good Reason” shall mean (i) a material breach by the Company of the terms
of this Agreement; (ii) a material reduction by the Company in Russell’s annual
base salary in violation of this Agreement; (iii) a failure by the Company to
provide the office and support referenced in Section 3(h) hereof; or (iv)
requiring Russell to be on extended travel status; provided, however, that no
event or condition shall constitute Good Reason unless (A) Russell gives the
Company, written notice of his intention to resign his position for Good Reason
and the grounds for such resignation no later than sixty (60) days of the
occurrence of the act or omission that Russell believes constitutes such grounds
and (B) such grounds for resignation are not corrected by the Company within 30
days of its receipt of such notice and (C) if the Company fails or refuses to
take corrective action in said time period, Russell’s resignation will be
effective thirty (30) days after the expiration of the Company’s thirty (30) day
corrective action period.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Confidentiality.
 
(a) Confidential Information. Without limiting Russell’s duties under the law,
and in addition thereto, Russell shall not, during the Service Period or any
extension thereof directly or indirectly divulge, disclose, or communicate to
any person, firm or corporation in any manner whatsoever any information of any
kind, nature, or description concerning any matter affecting or relating to the
business of the Company or its subsidiaries (the “Company Group”), or any matter
affecting or relating to its customers, including, without limitation, any trade
secrets or any correspondence, accounts, connections or dealings of the Company
Group or any knowledge gained in relation thereto during Russell’s prior
employment and current service for the Company any information whatsoever
concerning any past or present customer of the Company Group (“Confidential
Information”); provided, however, that the restrictions contained in this
Section 5(a) shall not apply to any information that has entered into the public
domain other than by reason of Russell’s breach.
 
(b) In the event that Russell becomes legally compelled to disclose any
Confidential Information, Russell shall provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
Russell shall furnish only that portion of such Confidential Information or take
only such action as is legally required by binding order and shall exercise his
reasonable efforts to obtain reliable assurance that confidential treatment
shall be accorded any such Confidential Information.
 
(c) Exclusive Property. Russell confirms that all Confidential Information is
and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by Russell relating to the business
of the Company or the Company Group shall be and remain the property of the
Company or the Company Group.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Noncompetition and Nonsolicitation.
 
(a) Russell agrees that during the Service Period and for a period beginning on
the later of the date his service for the Company terminates (the “Termination
Date”) and ending on the second anniversary thereof (the “Restricted Period”),
Russell shall not, without the prior written consent of the Company, either
alone or in concert or association with others, directly or indirectly, for
remuneration or otherwise, either as principal, agent, consultant, employee,
benefactor, stockholder (other than as a passive investor in 2% or less of the
equity securities of a publicly traded entity) or any other capacity, perform
any services or engage in any work for or on behalf of any company, firm,
partnership, joint venture or other business enterprise or business entity that
competes with any business or activity of the Company Group.


(b) Russell agrees that during the Restricted Period, Russell shall not directly
or indirectly (i) solicit, induce or attempt to solicit or induce any person who
is, or during the then most recent 12-month period was, an employee or officer
of the Company Group, and who Russell knows or reasonably should know is or was
such a person, to leave the employ of the Company Group or violate the terms of
his or her contract, or any employment arrangement, with the Company Group; or
(ii) induce or attempt to induce any customer, client, supplier, licensee or
other business relation of the Company Group that Russell knows or reasonably
should know is such a person or entity to cease doing business with the Company
Group. As used herein the term “indirectly” shall (x) include, without
limitation, the Russell’s permitting the use of Russell’s name by any competitor
of the Company Group in violation of this Section 6(b) and (y) not include any
general, non-targeted employment advertising efforts by any person employing or
otherwise affiliated with Russell.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment.
 
8. Nonassignability; Binding Agreement.
 
(a) By Russell. Neither this Agreement nor any or all rights, duties,
obligations or interests hereunder shall be assignable or delegable by Russell.
 
(b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets, but no such assignment by the Company
shall relieve the Company of its obligations hereunder without Russell’s
consent.
 
(c) Binding Effect. This Agreement shall not be binding upon, nor inure to the
benefit of, the parties hereto, any successors to or assigns of the Company,
except in accordance with the terms of Section 8(b) hereof, or to Russell’s
heirs or the personal representatives of his estate, except as a result of
Russell’s death or disability.
 
9. Compliance with Section 409A. This Agreement shall be administered and
interpreted in accordance with section 409A of the Internal Revenue Code, as
amended.
 
10. Contractor Status. Any payments made or benefits provided to Russell under
this Agreement shall be paid to him as a contractor and not as an employee. At
the end of each year the Company will issue Russell a 1099 reflecting his
Company compensation.
 
11. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Indiana, except as superseded by applicable
federal law, without giving effect to its conflicts of law provisions.
 
13. Entire Agreement; Supersedes Previous Agreements. Except as otherwise
expressly provided herein, this Agreement contains the entire agreement and
understanding of the parties hereto with respect to the matters covered herein
and supersedes all prior or contemporaneous negotiations, commitments,
agreements and writings with respect to the subject matter hereof, all such
other negotiations, commitments, agreements and writings which includes, but is
not limited to, Russell’s Employment Contract dated January 21, 1994 and as
amended on February 12, 1997 (“First Amendment”), on August 1, 1997 (“Amendment
No. 2”), on July 25, 2000 (“Amendment No. 3”), on April 4, 2002 (“Amendment No.
4”) and on November 20, 2002 (“Amendment No. 5”), and the terms and conditions
of an 8-K filed on or about December 6, 2012, shall have no further force or
effect, and the parties to any such other negotiation, commitment, agreement or
writing shall have no further rights or obligations thereunder.
 
14. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.
 
15. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
16. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
 
To the Company:
 
Celadon Group, Inc.
One Celadon Drive
9503 E. 33rd Street
Indianapolis, Indiana 46235
Attn: Mr. Paul Will


To the Chairman:
 
Mr. Stephen Russell
1286 W. 106th Street
Carmel, Indiana 46032
 
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
overnight or electronic mail or facsimile, upon confirmation of receipt by the
sender of such transmission or delivery.
 


(This space intentionally left blank. Signatures on following page.)


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by the
Chairman of the Board’s Compensation Committee pursuant to the authority of its
Board, and Russell has executed this Agreement, and it will be effective as of
the day and year first written above.



     
CELADON GROUP INC.
       
By:
 
/s/ Michael Miller
   
Name: Michael Miller
 
Title:  Chairman of the Compensation and Nominating Committee of the Board of
Directors

 

 
STEPHEN RUSSELL
   
/s/ Stephen Russell
Stephen Russell

 
 
Back to Form 10-Q [form10q.htm]